IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-93,633-01


                   IN RE MILTON ALLAN SORIANO DELGADO , Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                   IN THE DISTRICT COURT FROM KINNEY COUNTY


        Per curiam.

                                               ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he attempted to file a pre-trial writ of habeas corpus

with the Kinney County District Clerk, but the District Clerk has not filed his habeas application.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Kinney

County, is ordered to file a response stating whether he received a request from the Relator to file

a pre-trial writ of habeas corpus. If the District Clerk received such a request, he shall state the nature

of his response and, if available, provide a copy of the response. If the District Clerk received such

a request and did not respond, he shall provide his rationale for not responding. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the
                                                                                                   2

appropriate response. Such response shall be submitted within 14 days of the date of this order.



Filed: April 20, 2022
Do not publish